DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is a predictive model… in claim 1; no structure could be explicitly found in the instance specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not provide adequate structure to perform the claimed functions of the predictive models. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. As best understood by the Examiner, the structure for the limitation “predictive model…” has been assumed to correspond to a processor, and they may be found at least in Fig. 1, predictive model 120 and Fig. 5, predictive models 130-140 of the instant application. 
Therefore, claim 1 along with the corresponding dependent claims 2-4 and 15-16 are rejected. Specifically, the predictive model is only in claim 1, and claims 3-4 and 15-16 are dependent on the previously rejected base claim and fail to cure the deficiencies listed above. Appropriate correction and/or clarification is required to remedy the above deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 recites the limitation a controller twice in lines 7 and 13. It is unclear if this is the same or different controller. For the purpose of this Action, Examiner interpreting these limitations to be the same controller. Claims 13 and 14 are rejected under essentially the same reasoning. 
	Additionally, dependent claims 6-12 are rejected as being dependent on the previously rejected base claim. Appropriate correction and/or clarification is required.

Claim limitation “a predictive model…” found in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in claim 1 and its dependent claims. Rather, the disclosure repeats the title “predictive model” and describes its functions, but the disclosure does not clearly explain the nature of the item. It is unclear what performs/executes the model. The Examiner interprets the predictive model as a generic processor to execute the functions in the claims. As best understood by the Examiner, the structure for the limitation “predictive model…”may be found at least in Fig. 1, predictive model 120 and Fig. 5, predictive models 130-140 of the instant application; a processor. Therefore, claim 1 along with the corresponding dependent claims 2-4 and 15-16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (US 2018/0164810, hereafter “LUO”) in view of Wilson (US 9,165,477).

With respect to claim 1, LUO discloses a control system (Fig. 3, system 300) for a motor vehicle configured to output a controlled variable (¶ 48, subsequent speed control commands), using which a directly controlled variable of a motor vehicle is adjustable via control operations (¶ 41, “A speed control command can be a throttle command or a brake command. A throttle command may include data indicating a percentage of a maximum throttle value representing a maximum acceleration rate, also referred to as a throttle percentage. Similarly, a brake command may be represented by a brake percentage of a maximum brake value representing a maximum brake rate, also referred to as a brake percentage.”), to adapt the directly controlled variable to a reference variable of the control system (¶¶ 40-44), the control system comprising: 
a controller (Fig. 3, control module 305) configured to output a first output variable based on the directly controlled variable of the motor vehicle, and based on the reference variable of the control system (Fig. 6 and ¶¶ 40-42, i.e., “A PID controller continuously calculates an error value as the difference between a desired set point and a measured process variable and applies a correction based on proportional, integral, and derivative terms. The controller attempts to minimize the error over time by adjustment of a control variable to a new value determined by a weighted sum.”); and 
a predictive model (Fig. 3, speed control parameter adjustment (SCPA) model 313) trained to output a second output variable … (¶ 42, “The feedback information or parameters may further include a feedback parameter generated by applying SCPA model 313 to a set of input parameters that are captured at real-time. The set of input parameters may include weather condition, road condition, wind resistance, map and point of interest, net weight, and/or tire pressure of the vehicle, etc. The set of input parameters may further include user driving preferences derived from user profile 315 associated with a passenger. User profile 315 may be compiled offline based on the prior driving statistics or behaviors of a particular user or type of users.”); 
wherein the controlled variable of the control system encompasses an addition of the first output variable and the second output variable (Figs. 4-6, ¶¶ 45-49, i.e., “Planning module 304 generates planning and control data, including a target speed (R). The target speed is provided to speed controller 306. Based on the target speed from planning module 304, speed controller 306 generates and issues a speed control command (U), in this example, a throttle command represented by a throttle percentage, to vehicle platform 320. The actual speed (Y) of the vehicle is measured in response to the speed control command. In addition, an expected speed (Ym) is calculated using powertrain reference model 314 based on the target speed (R). Powertrain reference model 314 provides an expected speed given the target speed in view of the vehicle specific design. The difference (E) between the actual speed (Y) and expected speed (Ym), i.e., E=|Y−Ym|, is fed back to parameter adaption module 307 as a first input, referred to as a first feedback parameter. The set of input parameters 325 is fed to SCPA model 313 which produces a second feedback parameter. SCPA model 313 is a machine-learning model that has been created and modeled based on prior driving statistics offline. The second feedback parameter is provided to parameter adaption module 307 as a second input.”), but LUO does not expressly disclose … that reflects a deviation of a driving behavior of a driver of the motor vehicle from the first output variable of the controller.
However, Wilson, in the same field of endeavor, discloses … that reflects a deviation of a driving behavior of a driver of the motor vehicle from the first output variable of the controller (Col. 11, Lines 63-67, “A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W.” and Col. 12, line 56 – Col. 13, line 13, i.e., “Examples of other parameters that may be included within W include the point and the speed at which a driver begins to decelerate, accelerate, or turn for a path feature (curve, stop sign, speed limit change, etc.). W may include parameters describing any of the behavioral variables, possibly under different conditions (e.g., traffic flow or weather) of roadway. W may also include deviations included within the path. For example, W may contain a parameter S that describes the characteristic speed of the driver with respect to the standard speed. S may be in absolute units, such as miles per hour, or in standard deviations (e.g. +1.5 σ), or some combination thereof.”)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO for the benefit of learning from these deviations to determine a skill level for a driver, a likelihood that the driver will be involved in a driving accident, a likelihood of the driver causing damage to a vehicle by driving it in a manner inconsistent with its intended modes of operation, etc. (Wilson: Col. 12, lines 11-16).

With respect to claim 2, LUO in view of Wilson discloses the control system as recited in claim 1, wherein the directly controlled variable of the motor vehicle reflects a distance of the motor vehicle from a reference object in a surrounding area of the motor vehicle (LUO: ¶ 34, “Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302. The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object.”).

With respect to claim 3, LUO in view of Wilson discloses the control system as recited in claim 1, wherein: (i) the controller includes a PID-type controller (LUO: ¶ 43, “Speed controller 306 may be modeled or implemented based on a proportional-integral-derivative (PID) controller. The PID controller may be modeled by proportional, integral, and derivative coefficients.”), and/or (ii) the predictive model includes a Gaussian process model or a neural network.

With respect to claim 4, LUO in view of Wilson discloses the control system as recited in claim 1, wherein the predictive model is trained to output the second output variable as a function of at least one input variable, and wherein the at least one of the input variables includes one of the following variables: the reference variable of the control system, and/or the directly controlled variable of the motor vehicle, and/or a variable that represents operating data of the motor vehicle, and/or surrounding-area data of the motor vehicle (LUO: Figs. 5-6, ¶ 47, “a set of input parameters 325 are captured or measured at run time, also referred to as dynamic input parameters. The input parameters 325 may include the weather condition, road condition, current traffic condition, wind resistance, map location and/or point of interest, weight of the vehicle, tire pressure of the wheels, etc. The input parameters 325 may further include user driving preferences of a user who currently is a passenger of the vehicle. The user driving preferences 315 may be determined based on the prior driving statistics of the user as part of a user profile. Driving preferences may include averaged speed for turning, turning radius, speed and distance of lane changing, route selection preferences. The set of input parameters is fed to SCPA model 313 which produces a second feedback parameter. SCPA model 313 is a machine-learning model that has been created and modeled based on prior driving statistics offline.”).

With respect to claim 5, LUO discloses a computer-implemented method for training a predictive model for a control system for a motor vehicle (Fig. 7, system 1500, ¶ 51, “system 1500 may represent any of data processing systems described above performing any of the processes or methods described above, such as, any of servers 103-104 (¶¶ 29-30, i.e., “Data analytics system 103 includes data collector 121, machine learning engine 122, driving statistics 123, and algorithms/models 124. Based on driving statistics 123, machine learning engine 122 performs or trains a set of rules, algorithms, and predictive models 124. Algorithms/models 124 further include a powertrain reference model 314 and/or speed control parameter adjustment (SCPA) model(s) 313”) or perception and planning system 110. Explicitly; storage device(s) 1508, ¶ 60, “Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium (¶ 61, i.e., “The term “computer-readable storage medium” shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, or any other non-transitory machine-readable medium.”) or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein. Processing module/unit/logic 1528 may represent planning module 304 and/or control module 305. Processing module/unit/logic 1528 may also reside, completely or at least partially, within memory 1503 and/or within processor 1501 during execution thereof by data processing system 1500, memory 1503 and processor 1501 also constituting machine-accessible storage media. Processing module/unit/logic 1528 may further be transmitted or received over a network via network interface device 1505.”), the control system (Fig. 3, system 300) configured to output a controlled variable (¶ 48, subsequent speed control commands), using which a directly controlled variable of a motor vehicle is adjustable via control operations(¶ 41), to adapt the directly controlled variable to a reference variable of the control system (¶¶ 40-44), the control system including a controller (Fig. 3, control module 305) and the predictive model (Figs. 3-5, speed control parameter adjustment (SCPA) model(s) 313), the computer program, when executed by a computer (Fig. 7, processor(s) 1501, ¶ 54), causing the computer to perform the following steps, but LUO does not expressly disclose a first training phase including: in a deactivated state of the control system, ascertaining a deviation of a driving behavior of a driver of the motor vehicle from a first output variable of a controller of the control system; and training the predictive model, using the ascertained deviation of the driving behavior.
However, Wilson, in the same field of endeavor, discloses a first training phase including: 
in a deactivated state of the control system, ascertaining a deviation of a driving behavior of a driver of the motor vehicle from a first output variable of a controller of the control system (Fig. 2, steps 235-245, Col. 11, lines 35-52, i.e., “Received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) [step 235]. The processing of step 235 may include segmenting or otherwise parsing out information about a particular driver or drivers from the information received at step 205 so that it may be processed to determine the characteristics and/or preferences of the driver(s). These characteristics may then be compared to the road model [step 240] and the driver model may be built based upon these comparisons [step 245]. A risk score may be calculated and/or assigned to the driver responsively to the comparison(s). The risk score may be used to provide performance feedback to the driver” and Col. 11, Lines 63-67, “A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W.” and Col. 12, line 56 – Col. 13, line 13, i.e., “Examples of other parameters that may be included within W include the point and the speed at which a driver begins to decelerate, accelerate, or turn for a path feature (curve, stop sign, speed limit change, etc.). W may include parameters describing any of the behavioral variables, possibly under different conditions (e.g., traffic flow or weather) of roadway. W may also include deviations included within the path. For example, W may contain a parameter S that describes the characteristic speed of the driver with respect to the standard speed. S may be in absolute units, such as miles per hour, or in standard deviations (e.g. +1.5 σ), or some combination thereof.”); and 
training the predictive model, using the ascertained deviation of the driving behavior (Col. 15, Lines 30-38, “the received data may be compared to the driver and/or road models in order to determine driver behavior (step 420). In some instances, the results of this comparison may be used to, for example, determine whether the proper driver and/or road model has been accessed and/or whether the driver and/or road model is consistent with the received driving data. The accessed road and/or driver model(s) may then be, for example, validated, modified, and/or updated based on the comparison.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to continuously update and refine a predictive model of a control system (Wilson: Col. 3, lines 47-57).

With respect to claim 6, LUO discloses the method as recited in claim 5, … , and computing the first output variable of the controller (Fig. 4, ¶ 46, “Powertrain reference model 314 may be generated offline based on the engine, transmission, driveline data of the corresponding vehicle. It is a vehicle specific model based on the design characteristics of the vehicle. Powertrain reference model 314 provides an expected speed given the target speed in view of the vehicle specific design. The difference (E) between the actual speed (Y) and expected speed (Ym), i.e., E=|Y−Ym|, is fed back to parameter adaption module 307 as a first input, referred to as a first feedback parameter.”), but LUO does not expressly disclose wherein the first training phase further includes: ascertaining the driving behavior of the driver as a function of the directly controlled variable of the motor vehicle.
However, Wilson, in the same field of endeavor, discloses wherein the first training phase further includes: ascertaining the driving behavior of the driver as a function of the directly controlled variable of the motor vehicle (Col. 12, line 56 – Col. 13, line 4, “Parameters that may be included within W include the point at which a driver begins to decelerate for a path feature (curve, stop sign, speed limit change, etc.), where the driver accelerates for a path feature, where the driver begins to turn for a path feature (e.g. for a right turn, shift to the right of the path), how fast the driver typically accelerates or decelerates and the variance thereof, preferred rates of lateral acceleration, and maximum tilt angles. These parameters may be determined in relation to in absolute terms (e.g., latitude and longitude), particular path features (e.g., a distance between two path features and a time it takes for the driver to travel the distance), population (at the 3 σ point) depending on, for example, which reference is most appropriate for the driver and variable. W may include parameters describing any of the behavioral variables, possibly under different conditions (e.g., traffic flow or weather) of roadway.” and Fig. 4, Col. 16, Lines 1-9, “ a prediction of driver behavior may be made (step 435). At times, the prediction may be responsive to the comparison of step 420 and/or the determination of step 425. Exemplary predictions of driver behavior include when the driver will begin to slow down in order to execute a maneuver (i.e., exit a highway or approach a traffic light), how fast a driver may accelerate in order to execute the maneuver (i.e., merge into oncoming traffic or initiate movement when stopped).”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to identify a driver’s driving behaviors in different environments and update a predictive model based on that information. (Wilson: Col. 2, line 45 – Col. 3, line 3).

With respect to claim 7, LUO does not expressly disclose the method as recited in claim 5, wherein the ascertaining of the driving behavior includes ascertaining at least one variable which represents: an accelerator pedal action and/or a braking action and/or a steering action.
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 5, wherein the ascertaining of the driving behavior includes ascertaining at least one variable which represents: an accelerator pedal action and/or a braking action and/or a steering action (Col. 16, lines 4-9, “Exemplary predictions of driver behavior include when the driver will begin to slow down in order to execute a maneuver (i.e., exit a highway or approach a traffic light), how fast a driver may accelerate in order to execute the maneuver (i.e., merge into oncoming traffic or initiate movement when stopped).”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to identify a driver’s driving behaviors in different environments and update a predictive model based on that information. (Wilson: Col. 2, line 45 – Col. 3, line 3).

With respect to claim 8, LUO does not expressly disclose the method as recited in claim 5, wherein the training takes place as a function of at least one further variable, which represents operating data of the motor vehicle and/or surrounding-area data of the motor vehicle.
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 5, wherein the training takes place as a function of at least one further variable, which represents operating data of the motor vehicle and/or surrounding-area data of the motor vehicle (Col. 3, lines 29-32, “The road model may be dynamically updated and/or changed based on, for example, conditions (e.g., environmental, traffic, road construction, etc.) present on the path.” and Col. 15, lines 8-29, i.e., “Exemplary types of road models may also incorporate preferences for driving types of paths in certain environmental conditions (e.g., rain, fog, or darkness), traffic conditions (e.g., freely flowing traffic vs. stop and go traffic), and/or path types (e.g., preferred stopping distance for highway driving vs. city driving). The accessed road model and/or driver model may change as a vehicle travels along a path. In this way, the road and/or driver model may be dynamically selected according to one or more conditions present along the path or with the vehicle or driver. For example, a driver model consistent with the driver traveling along a straight path may be dynamically changed to a driver model consistent with the driver traveling along a curved path responsively to a prediction and/or receiving an indication that the driver is approaching a curved highway exit path.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to update a predictive model of a control system based on the received data (Wilson: Col. 3, lines 29-46).

With respect to claim 9, LUO does not expressly disclose the method as recited in claim 5, the method further comprising: a second training phase including optimizing the predictive model as a function of at least one further variable, which is associated with a reference object in a surrounding area of the motor vehicle. 
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 5, the method further comprising: a second training phase including optimizing the predictive model (Col. 7, Lines 37-46, i.e., “As a result of the execution of step 215 a taxonomy is developed and used for developing a road model. The selection of driving maneuvers, data types, and/or data clusters to be included in the taxonomy may be performed iteratively with performance of the ensuing variable selection process and/or the preprocessing steps designed to optimize the system performance and/or optimize the relevance of the data to the road model.”) as a function of at least one further variable, which is associated with a reference object in a surrounding area of the motor vehicle (Col. 19, lines 37-44, “An optimum speed for the path may be determined relative to a particular driver and/or vehicle or peer group of drivers and/or vehicles. For example, if vehicles of a first type tend to travel along the speed at 30 miles per hour, then the vehicle model for the path would indicate the optimum speed for peer vehicles for the path is 30 miles per hour.” and Col. 20, lines 6-12, “If the baseline data indicates that the negative 3-sigma speed for a path is 30 MPH and a vehicle receives input from several vehicles ahead that they are travelling at 20 MPH, a conclusion may be reached that conditions are not normal. In this situation, the baseline road, driver, and/or vehicle model may be modified to correspond with one consistent with 20 MPH speeds.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to predict and lower the probabilities of conflict between a vehicle and an object in its surroundings more accurately (Wilson: Col. 5, lines 10-36).

With respect to claim 10, LUO does not expressly disclose the method as recited in claim 9, wherein the optimizing of the predictive model includes: ascertaining a state of the motor vehicle at one time, including at least one variable, which is associated with the motor vehicle; ascertaining a state of the reference object at the time, including at least one variable, which is associated with the reference object; ascertaining a distribution over future states; and identifying at least one model parameter, which minimizes an expected value of an error in the distribution over the future states.
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 9, wherein the optimizing of the predictive model includes: 
ascertaining a state of the motor vehicle at one time, including at least one variable, which is associated with the motor vehicle (Fig. 2, step 250, Col. 13, lines 40-48, “In step 250, received driving data from one or more vehicles that are the subject(s) of a vehicle model may be processed to determine one or more characteristics of the vehicle(s). In some instances, execution of steps 210, 215, and/or 220 may include segmenting or otherwise parsing out information about a particular vehicle or vehicle type from the information received at step 205 so that it may be processed to determine the characteristics of the vehicle or type of vehicle.”); 
ascertaining a state of the reference object at the time, including at least one variable, which is associated with the reference object (Col. 20, line 59-66, “The peer-based assessments described herein may apply to the peers of a particular vehicle implementing this technology, but also to the peers of any targets (e.g., other vehicles traveling along the path, entering or exiting the path) observed by the vehicle. For example, a vehicle may have sensors, such as a radar or vision system, that allows it to observe another vehicle on a merging trajectory leading to a potential conflict.”) ; 
ascertaining a distribution over future states (Col. 20, line 66 – Col. 21, line 3, “The observing vehicle may be configured to assess characteristics of the target vehicle to determine a set of appropriate peers for that vehicle. Characteristics of the peer group of the target vehicle may then be used to predict the movement…”); and 
identifying at least one model parameter, which minimizes an expected value of an error in the distribution over the future states (Col. 21, lines 3-7, “… and the probabilities of conflict (based perhaps on expected speed and acceleration) between the observing vehicle and the target vehicle. This information may then be used to plan trajectories for the observing vehicle so as to avoid a conflict or achieve other objectives.” and Col. 9, lines 47-63, i.e., “One way of generating a path for a road model includes a cross path deviation that may be represented by the variance or standard deviation of the variables for all of the vehicles along a particular path. Deviations may also be represented by distribution functions. In some embodiments, a road model of a path may include additional information about the path. Examples include average speed and the distribution of speeds and/or acceleration events at a position along the path. A path derived by the method above may vary depending on weather conditions, time of day, traffic or other factors. These other factors, if utilized, or captured may be associated with the various paths representing a particular driving path.” ).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to predict and lower the probabilities of conflict between a vehicle and an object in its surrounding (Wilson: Col. 21, lines 8-26).

With respect to claim 11, LUO does not expressly disclose the method as recited in claim 9, the method further comprising: a third training phase including: in an activated state of the control system, testing the predictive model in comparison with an action of the driver.
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 9, the method further comprising: 
a third training phase including: 
in an activated state of the control system, testing the predictive model in comparison with an action of the driver (Fig. 5, Col. 17, line 59 – Col. 18, line 4, “The received data may be compared to the vehicle and/or road models in order to determine vehicle behavior (step 520). In some instances, the results of this comparison may be used to, for example, determine whether the proper vehicle and/or road model has been accessed and/or whether the vehicle and/or road model is consistent with the received driving data. The accessed road and/or vehicle model(s) may then be, for example, validated, modified, and/or updated based on the comparison. In some circumstances, the accessed road and/or vehicle model(s) may be changed (i.e., another road and/or vehicle model(s) may be selected) and/or use of the accessed road and/or driver model(s) may be discontinued responsively to the comparison.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to predict and lower the probabilities of conflict between a vehicle and an object in its surroundings more accurately (Wilson: Col. 5, lines 10-36).

With respect to claim 12, LUO does not expressly disclose the method as recited in claim 11, wherein: (i) the first and/or the second training phase are repeated, and/or (ii) further steps including deactivating the control system and/or outputting a warning, are executed as a function of the testing of the predictive model.
However, Wilson, in the same field of endeavor, discloses the method as recited in claim 11, wherein: (i) the first and/or the second training phase are repeated (Col. 9, line 64 – Col. 10, line 4, “Execution of a machine learning process with the received driving data, categorized data, and identified/determined variables may be used to build the road model by way of an iterative process. In later iterations or stages of the road building process, a supervised learning algorithm, such as a Neural Net or a Random Forest may be used to build or refine a road model.” and Col. 10, lines 13-18, “Execution of process 200 including preprocessing, categorization, maneuver definition, and multivariate analysis that may be performed iteratively in order to arrive at the optimum set of indices for a particular path based on their ability to predict, for example, vehicle speeds, vehicle accelerations vehicle positions and sensor returns.”), and/or (ii) further steps including deactivating the control system (Col. 20, lines 26-32, “Road models may be used to determine when it is appropriate to enable automation of a driving experience (e.g., only regions where there are no traffic signals or intersections). Road models may also be used to provide an indication of when there is anomalous behavior on a road, and thereby provide an indication of when it may be appropriate to disengage automated functionality.”) and/or outputting a warning, are executed as a function of the testing of the predictive model (Col. 15, lines 54-67, “When driver behavior is not consistent with the road model and/or driver model, a predetermined action may be executed (step 430). The action to be executed may be predetermined by, for example, an administrator of process 400, a driver, a vehicle manufacturer, an insurance company, and/or a law enforcement entity. In some instances, the predetermined action executed may be responsive to the determined behavior, a type of inconsistency between driver behaviors and the road model and/or driver model, and degree of severity of the inconsistency. Exemplary actions include a warning, transmission of a message to the driver, alerting a law enforcement agency, or adjusting the manner in which the vehicle is driven (e.g., slow down, change direction, or speed up).”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO to predict and lower the probabilities of conflict between a vehicle and an object in its surroundings more accurately (Wilson: Col. 5, lines 10-36).

With respect to claims 13 and 14, all the limitations have been analyzed in view of claim 5, and it has been determined that claims 13 and 14 do not teach or define any new limitations beyond those previously recited in claim 5; therefore, claims 13 and 14 are also rejected over the same rationale as claim 5.

With respect to claim 15, LUO does not expressly disclose the control system as recited in claim 1, wherein the control system is used for adapting a system of the motor vehicle to an individual driving behavior of the driver.
However, Wilson, in the same field of endeavor, discloses the control system as recited in claim 1, wherein the control system is used for adapting a system of the motor vehicle to an individual driving behavior of the driver (Fig. 4, Col. 15, lines 52-66, i.e., “When driver behavior is consistent with the road model and/or driver model, driving data may continue to be received from the vehicle (step 410) or process 400 may end. When driver behavior is not consistent with the road model and/or driver model, a predetermined action may be executed (step 430). The action to be executed may be predetermined by an administrator of process 400, a driver, or a vehicle manufacturer. In some instances, the predetermined action executed may be responsive to the determined behavior, a type of inconsistency between driver behaviors and the road model and/or driver model, and degree of severity of the inconsistency. Exemplary actions include a warning, transmission of a message to the driver or adjusting the manner in which the vehicle is driven.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of
LUO for the benefit of adjusting/adapting a vehicle’s operations to driving behavior of a driver(Wilson: Col. 3, line 63-Col. 4, line 6).

With respect to claim 16, LUO does not expressly disclose the control system as recited in claim 1, wherein the control system is used in a driving assistance system of a motor vehicle for adaptive cruise control (ACC).
	However, Wilson, in the same field of endeavor, discloses the control system as recited in claim 1, wherein the control system is used in a driving assistance system of a motor vehicle for adaptive cruise control (ACC) (Col. 20, lines 48-58, i.e., “The system may also be used to set headways for Automatic Cruise Control (ACC). Headway may be understood as the time or distance between a driving vehicle and the vehicle in front of it. The present invention may be used to monitor the speed of the vehicle in front of the driving vehicle so that an appropriate distance is maintained when the car is driving with the assistance of cruise control. The cruise control speed may also be adjusted in accordance with the road, driver, and/or vehicle model based on, for example, road conditions, driver preferences, terrain and/or environmental conditions.”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have incorporated the teachings of Wilson into the invention of LUO for the benefit of adjusting the manner in which the vehicle is driven to be responsive to the road model, the characteristics of the driver, driver behavior, and a driver preference (Wilson: Col. 2, line 57-Col. 3, line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMIA KOHANKHAKI/               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/5/2022